Title: To Thomas Jefferson from the Virginia Delegates in Congress, [20] February 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sr.
Philadelphia Feby. 1781

Since our last in which we informd Your Excellency of the Arrival of Col: Harrison in this City, his Applications to Congress have been referd to a Special Committee, and the necessary Steps are takeing to Answer the wishes and wants of the Southern States, and of our State in particular as far is practicable in the present Situation of affairs. We doubt not but that Gentleman will give you full Information of the Progress he has made in the Special Business for which he has been Sent.
We are happy to Inform you of the Arrival of Capt. Paul Jones in the Ariel, from France. This event would have been a much more pleasing one had he brought the cloathing so long and anxiously  expected. His Cargo is however by no means useless as it Consists of about thirty Ton of Powder. It is Conjectured that by this time Count D’Estaing is arrived in the West Indies with twenty two sail of the Line, and we are in great Hopes before this reaches you that a Ship of the Line from the fleet of our Allies in Rhode Island and three frigates will be in our Bay in order to cooperate with our Troops, in taking ample Vengeance on Mr. Arnold, for his treasons, perjuries, Robberies and depreadations, accounts being received in this Town that they saild from Rhode Island immediately after the storm and that Monsr. Des touches had taken effectual measures to Block up the Remaining Vessels of the Enemy in Gardners Bay. We have Sanguine hopes that this Expedition will not be fruitless, and that our Allies will find us in a Condition effectually to cooperate with them, as their aid will enable us to draw our whole force to a point. One of the frigates above mentiond will bring the Arms and Stores which were retaken in the Comite; which will perhaps not be an unseasonable aid. We have enclosed Your Excellency two New York Papers for your perusal containing Arnolds account of his Victories and Captures.
Mr. Hays informed us this morning he should be ready to set out for Virginia with the printing materials in about a week. We are with great respect Your Excelcys obed Servts.,

jos: jones
james madison junr


P.S. Since writing the above we have authentic information that one seventy four with two Frigates and a Cutter sailed from Rhode Island on the eigth for Chesapeake Bay.

